Matter of Joshua V. (Rahsaan J.) (2016 NY Slip Op 02101)





Matter of Joshua V. (Rahsaan J.)


2016 NY Slip Op 02101


Decided on March 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-01472
 (Docket Nos. N-25319-12, N-25320-12, N-25321-12, N-25322-12, N-25323-12)

[*1]In the Matter of Joshua. (Anonymous). Administration for Children's Services, respondent;
andRahsaan J. (Anonymous), appellant. (Proceeding No. 1)In the Matter of Rahsaan J. (Anonymous), Jr. Administration for Children's Services, respondent;
andRahsaan J. (Anonymous), appellant.
(Proceeding No. 2)In the Matter of Cynthia V. (Anonymous). Administration for Children's Services, respondent;
andRahsaan J. (Anonymous), appellant.
(Proceeding No. 3)In the Matter of Felix V. (Anonymous). Administration for Children's Services, respondent;
andRahsaan J. (Anonymous), appellant.
(Proceeding No. 4)In the Matter of Karissa A. (Anonymous). Administration for Children's Services, respondent;Rahsaan J. (Anonymous), appellant. (Proceeding No. 5)


Helene Bernstein, Brooklyn, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Pamela Seider Dolgow and Tahirih M. Sadrieh of counsel), for respondent.
Seymour W. James, Jr., New York, NY (Tamara Steckler and Jess Rao of counsel), attorney for the children Joshua V. and Cynthia V.
Larry S. Bachner, Jamaica, NY, attorney for the children Rahsaan J., Jr., and Felix V.
Frank Bruno, Jr., Glendale, NY, attorney for the child Karissa A.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Queens County (Marybeth S. Richroath, J.), dated January 10, 2014. The order of disposition, inter alia, directed Rahsaan J. to complete a batterer's intervention program and a parenting skills program, and to engage in family counseling. The appeal from the order of disposition brings up for review an order of fact-finding of that court dated November 7, 2013, which, after a hearing, found that Rahsaan J. neglected the subject children.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
The appellant, Rahsaan J. (hereinafter the father), is the father of the child Rahsaan J., Jr., and the stepfather of the children Felix V., Joshua V., Cynthia V., and Karissa A. The Administration for Children's Services (hereinafter ACS) filed petitions against the father on December 12, 2012, alleging that he neglected the children by engaging in acts of domestic violence against their mother, Concessa J., on December 4, 2012, while the children were at home with her. In an order of fact-finding dated November 7, 2013, made after a hearing, the Family Court found that the father neglected the children, and on January 10, 2014, the court issued an order of disposition. The father appeals from the order of disposition.
In a child protective proceeding, the petitioner has the burden of proving neglect by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]; Matter of Crystal A. [Chigozirim C.A.], 132 AD3d 756). Here, contrary to the father's contentions, a preponderance of the evidence established that he neglected the children by engaging in acts of domestic violence against the mother in their presence that impaired, or created an imminent danger of impairing, their physical, mental, or emotional condition (see Nicholson v Scoppetta, 3 NY3d 357, 368; Matter of Michael WW., 20 AD3d 609, 610; Matter of Carlos M., 293 AD2d 617, 619; cf. Matter of Kianna M.-M. [Robert M.], 123 AD3d 720; Matter of Chaim R. [Keturah Ponce R.], 94 AD3d 1127, 1128).
The father's remaining contentions are without merit.
BALKIN, J.P., DICKERSON, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court